Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
2.        The following is an examiner’s statement of reasons for allowance:
Applicant filed a Quick Path Information Disclosure Statement (QPIDS) on February 11, 2022.  Examiner conducted an analysis of all the references on the IDS to determine whether they teach the subject matter that was incorporated into original independent Claims 21 and 41 (renumbered as Claims 1 and 19) to result in allowance of the application. The subject matter which is found as the last limitation of both independent claims was not found in any of the prior art references included in the IDS.  That subject matter is as follows:
wherein a size of the data frame at least one node is changed such that the size of the data frame at an input port of the node is different from the size of the data frame at least one output port of a node of the plurality of nodes.
Therefore, original Claims 21, 23, and 25-41, which have been renumbered as Claims 1-19 remain as being allowed.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454